Per Curiam:
We think there was a question of fact for the jury as to the negligence of the defendant and the absence of contributory negligence on the part of the plaintiff. The jury having had those questions submitted to them, and having found a verdict of six cents for the plaintiff, such damages are so plainly inadequate as to require a reversal of the judgment. The judgment and order appealed from are, therefore, reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Ingraham, P. J., Laughlin, Clarke, Dowling and Smith, JJ. Judgment and order reversed and new trial ordered, costs to appellant to abide event.